1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The drawings are objected to because they fail to label the element boxes in figure 1. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o).

3.	Claim 3 is objected to because of the following informalities:
	In claim 3, the term “zero-filed” should be ---zero-field---; phrase “capable of” is not a positive limitation; perhaps applicant intends to delete it.
Appropriate correction is required.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustin (EP 3 364 204).
As to claims 1,7-8, Augustin discloses a magnetometer 10 for the measurement of an ambient magnetic field having a frequency range of interest that includes an optical pumping source 2 arranged to emit a light beam in the direction of a cell 1 filled with an atomic gas; a parametric resonance excitation circuit 5,6 configured so as to induce in the cell a radiofrequency magnetic field 
	The method claim recited for using the apparatus in claim 8 is an inherent use of the apparatus of Augustin and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Augustine operates in the functional manner claimed by applicant. See MPEP 2112.02(I).



    PNG
    media_image1.png
    418
    680
    media_image1.png
    Greyscale


As to claim 2, Augustin discloses the magnetometer wherein the control circuit comprises a low-pass filter e.g. LP which has a cut-off frequency selected to attenuate the compensation magnetic field within the frequency range of interest (see e.g. fig. 2).
As to claims 3-7, Augustin discloses the magnetometer wherein the control circuit comprises an integrator Ix/y/z configured to output a compensation signal, a current generator 7 capable of being piloted by the compensation . 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892; Alford et al. teaches optically pumped magnetometer with magnetic field compensation; Le Prado et al. teaches zero field parametric resonance magnetometer and field compensation; and Kim et al. disclose atomic magnetometer with negative feedback coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858